DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0212420 to Lawson et al. (Lawson) in view of US Patent No. 7,328,130 to Wiles et al (Wiles).
Claim 1
With regard to a memory configured to store a program; Lawson teaches a memory (Fig. 2, memory 214).
With regard to a processor configured to execute the program and control the data collection device, Lawson teaches a processor (Fig. 2, processor 212).
With regard a processor configured to control the data collection device to: receive data including a plurality of pieces of first data that have occurred periodically in a manufacturing device, the plurality of first data being acquired, collected and transferred; Lawson teaches storing raw data in collected in real-time in an industrial collector that collects data (par. 51)
With regard to a processor configured to control the data collection device to: receive streaming data in which, each time a piece of second data is acquired sporadically in the manufacturing device, the piece of second data is transferred in a streaming manner; Lawson teaches collecting alarm data or processed values in the collector (par. 51).
With regard to a processor configured to control the data collection device to: divide the plurality of pieces of first data acquired respectively periodically and included in the received data into pieces of first data acquired periodically and provide a time stamp to each of the pieces of first data acquired periodically and a time stamp to each of the pieces of second data; Lawson teaches associating a time stamp to the raw data (pars. 53, 54).
With regard to a processor configured to control the data collection device to: align (i) the pieces of first data acquired periodically, each of which has the provided time stamp, and (ii) the pieces of second data acquired sporadically, each of which has the provided time stamp,  based on the time stamps so as to convert the pieces of first data acquired periodically and the pieces of second data acquired sporadically into chronological data the pieces of first data acquired periodically resulting from the dividing of the plurality of pieces of first data acquired respectively periodically and included in the received bulk data; Lawson teaches yielding time-stamped data on a cloud platform (pars. 53, 54).
With regard to wherein the pieces of first data and the pieces of second data are converted into chronological data by sequentially rearranging the pieces of firs data and the pieces of second data in chronological order based on the time stamps, Lawson teaches arranging from two locations chronologically based on the synchronized time stamps (pars. 55, 79, 80; Fig. 11, data sets 1102, 1104, chronological data set 1106).
With regard to wherein the time stamps of the pieces of second data are time stamps at times when the pieces of second data are received in the data collection device, Lawson teaches that a time stamp can represent the time when a metered value was read in the industrial controller and that for raw data such as alarm notifications or data values calculated within the industrial controller, the time stamp can represent the time that the value or alarm was generated (par. 53).
Lawson does not teach that the plurality of pieces of first data are transferred as the bulk data or dividing bulk data or receiving bulk data.  Wiles teaches packaging multiple digital signal values together for transmission and determining the relative timing of each sample at the remote processing unit (col. 6, lines 28-63).  It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the data synchronization, as taught by Lawson, to include sending multiple values as a package, as taught by Wiles, because then data would have been sent at a time that is more efficient for the data collector and the network.
Claim 2
Lawson teaches that the time stamps of the pieces of first data are time stamps at times when the pieces of first data are acquired in the manufacturing device (par. 53, time stamp can correspond to a time at which the metered value was read).
Claim 3
Lawson teaches that the time stamps of the pieces of second data are time stamps at times when the pieces of second data are acquired in the manufacturing device (par. 53, time stamp can correspond to a time at which the metered value was read).
Claim 5
Lawson teaches that the processor is further configured to execute the program and control the data collection device to transmit the chronological data to a display device which displays the chronological data (pars. 46, 76, 77).
Claim 6
Lawson teaches a storage that stores the chronological data (par. 55, par. 80, chronological data is stored).

Response to Arguments
Applicant's arguments filed 30 June 2022, see pages 5-6 have been fully considered but they are not persuasive.  Applicant states that cited prior art does not disclose or suggest at that “the time stamps of the pieces of second data are time stamps at times when the pieces of second data are received in the data collection device” as recited in amended claim 1.  Applicant refers to paragraph [0053] and states that it is clear that the time stamps represent the time at which the value or alarm was generated in the field devices, which is prior to the time when the data is acquired or received by the industrial controller 302.  However, the portion of paragraph 53 cited by Applicant appears refers to alarm notifications or data values calculated within the industrial controller 302.  Thus the time stamps represent the time the value was generated at the industrial controller.  Further, paragraph 53 of Lawson also states that a time stamp can represent the time when a metered value was read in the industrial controller.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864